Citation Nr: 1741140	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-35 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965 and from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim for entitlement to service connection for PTSD has been expanded to entitlement to service connection for an acquired psychiatric disorder to include, anxiety disorder NOS.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Such is appropriate as a review of the record reflects he has various diagnosed psychiatric disorders with indication that a diagnosis other than PTSD may be related to service.  This alteration is reflected on the title page of this decision and will be explained in detail below. 

The Board notes that following the September 2014 Supplemental Statement of the Case (SSOC) additional medical records were added to the claims file.  This evidence was not accompanied by a waiver of AOJ consideration.  Nevertheless, as the claim for service connection is being granted herein, a waiver of initial AOJ consideration of this evidence is not necessary.  38 C.F.R. § 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is at least as likely as not related to his period of active duty service. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for an acquired psychiatric disorder, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

The Veteran asserts that his currently diagnosed acquired psychiatric disorder is a result of his service in Vietnam.  Specifically, he reported that his current psychiatric symptomatology is a result of being subjected to mortar fire and witnessing fellow soldiers being shot in the head while he was stationed in Vietnam.  See March 2017 VA Examination and March 2017 Statement in Support of Claim for PTSD. Chiefly, he reported symptoms of anxiety, social withdrawal, past suicidal ideations, concentration problems, depression, nightmares, hypervigilance, irritability, and insomnia. 

Service personnel records confirm that the Veteran served in Vietnam with the 595th Engineer Company as a cook.  His statements of coming under mortar fire in Vietnam are certainly reasonable as well as believable.  Moreover, his statements have remained the same throughout the pendency of the appeal.  Thus, as there is no evidence to the contrary, the Board finds him credible.

That said, in March 2017, an examining VA psychologist diagnosed the Veteran with anxiety disorder NOS.  See March 2017 VA Examination.  The examiner also competently opined that the Veteran's anxiety disorder NOS is at least as likely as not a result of an in-service stressor related event.  This medical opinion is adequate and highly probative because the physician discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a sufficient basis for granting service connection.

In light of the record and the governing legal authority, the Board finds that the evidence is, at the very least, in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The benefit-of-the-doubt rule applies and the requirement of a nexus is thereby met.  The Board considers the Veteran's psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder.

The Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for PTSD.  There are however varying opinions as to whether the criteria to support a PTSD diagnosis have been met.  The negative VA opinion from March 2017 tends to be more probative based on the rationale provided.  Thus, the absence of a diagnosis precludes establishing service connection.  See 38 C.F.R. § 3.304(f). 

However, as discussed above, the Veteran's PTSD claim is characterized by VA as potentially encompassing other psychiatric diagnoses, including anxiety disorder.  As evidenced by the record, including the March 2017 VA Examination and VA Medical Center (VAMC) records, the symptomology connected with the Veteran's PTSD claim have repeatedly been associated with his diagnoses of anxiety disorder NOS.  More importantly, there are no psychiatric symptoms presently identified that have been excluded from the anxiety disorder diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Under these facts, the Board finds this grant of service connection to satisfy the appeal.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder NOS is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


